PD-0443-16                                                     PD-0443-16
                                                                            COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
June 2, 2016                                                                Transmitted 6/2/2016 2:25:17 PM
                                                                              Accepted 6/2/2016 4:13:56 PM
                                                                                             ABEL ACOSTA
                       IN THE COURT OF CRIMINAL APPEALS
                                                                                                     CLERK
                            FOR THE STATE OF TEXAS


 ROLANDO BARRAGAN                                   *
     Appellant                                      *
                                                    *    COA#
 vs.                                                *    No. 10-15-00079-CR
                                                    *
 THE STATE OF TEXAS                                 *
      Appellee

                       MOTION FOR EXTENSION OF TIME TO
                   FILE PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE COURT OF APPEALS:

        COMES NOW, the Appellant, by and through her undersigned Attorney of

 Record, and respectfully moves the Court to extend the time for filing a petition for

 discretionary review in this cause, and in support therefore would show the Court as

 follows:

                                              I.

        That Appellant was found guilty of the offense of Indecency of a Child, No.2011-

 1161-C1 in the 19th District Court of McLennan County, Texas. Appellant was

 sentenced by the court and timely gave notice of Appeal.

                                            II.

        Appellant’s petition for discretionary review is currently due on June 1, 2016.

                                             III.

        Appellant hereby requests an extension of time to file his Petition for Discretionary

 Review until June 2, 2016, and as reasons therefore would show this cause as follows:
       Counsel was unable to complete the petition for discretionary review by the current

due date.. Counsel has had a medical issue that has required a substantial amount of time

to resolve over the last several days. The petition was almost done, but counsel had to be

out of the office on June 1, and was unable to get it submitted. The petition is being

submitted with this motion.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this

honorable court to extend the time for filing Appellant's Petition for Discretionary Review

in this cause to June 2, 2016.

                                                  Respectfully submitted,


                                                      /s/ Walter M. Reaves, Jr.
                                                  Walter M. Reaves, Jr.
                                                  100 N. 6 th Street, Suite 802
                                                  Waco, Texas 76701
                                                  (254) 296-0020
                                                  FAX (877) 726-4411
                                                  TBA#16644200
                                                  walterreaves@att.net




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was delivered

to Abel Reyna, District Attorney for McLennan County, Texas, on June 2, 2016.


                                                     /s/ Walter M. Reaves, Jr.
                                                  Walter M. Reaves, Jr.